DETAILED ACTION
This Office Action is responsive to the application filed on January 06, 2022. Claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-10, drawn to a system for managing airflow in an engine exhaust, classified in F02K – 1/825
Invention II. Claims 11-18, drawn to a flight control computer, classified in G05D – 1/0858
The inventions are independent or distinct, each from the other because:
Inventions I & II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. For example, Invention I does not require a flight control computer comprising a processor operating to identify a current aircraft flight condition base upon aircraft operating parameters  Invention II does not require an exhaust section coupled to a turbine section and configured to pass the primary exhaust airflow. The inventions as claimed do not encompass overlapping subject matter (the first invention would not infringe the second invention, and the second invention would not infringe the first invention) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Pursuant to MPEP § 808.02, the inventions require searching different classes and subclasses, as set forth above. This shows each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. See MPEP § 808.02 (A). Additionally, each invention necessitates employing different search strategies, queries, and/or search terms. A search for one of the inventions is not likely to result in finding art pertinent to the other. See MPEP § 808.02 (C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Michael J. Fogarty, III on 11/4/2022 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 5, the recitation “the external vent system airflow” in the first instance lacks sufficient antecedent basis and renders the claim indefinite. It is not clear if the recitation refers to: (i) the aforementioned “additional airflow”; or (ii) another airflow.




Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2014/0084080
“ROBERTSON”
2018/0080410 
“PESYNA”
2018/0149092
“ZELLER”
2018/0149114 
“PANTALONE”
2016/0333797
“LARAMEE”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBERTSON.  
Re Claim 5, ROBERTSON teaches a system for managing airflow in an engine exhaust, comprising: a turbine section 128 (¶0034) of an engine [tiltrotor engine, including iner alia 101, 128, 142[ (Figs. 1A-1B, ¶¶0030-0034) configured to create a primary exhaust airflow during operation [hot air expelled from 138] (¶0134); an exhaust section 200 coupled to the turbine section (¶0035) and configured to pass the primary exhaust airflow (¶0035); a mixing section [204, 206] in the exhaust section (¶¶0035, 040), the mixing section configured to receive additional airflow from an external vent system [208, 210] and to mix the external vent system airflow with the primary exhaust airflow (¶¶0035); and an external access [one or both of 212, 216] configured to selectively provide the external vent system airflow to the mixing section (¶¶0035, 0043-0044).  
Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PESYNA.  
Re Claim 5, PESYNA teaches a system for managing airflow in an engine exhaust, comprising: a turbine section 104 of an engine 102 configured to create a primary exhaust airflow 108 during operation (¶0020); an exhaust section 106 coupled to the turbine section and configured to pass the primary exhaust airflow  (¶0020); a mixing section in the exhaust section (section of 106 where 116 and 108 mix via 114), the mixing section configured to receive additional airflow from an external vent system [112, 114, 110]  and to mix the external vent system airflow 116  with the primary exhaust airflow; and an external access 112 configured to selectively provide the external vent system airflow to the mixing section.
Re Claim 9, PESYNA teaches the system of claim 5, and further teaches wherein the external access comprises an actuator-driven door 112 coupled to ducting that leads to the mixing section (¶¶0020, 0026).  











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PESYNA as applied above, further in view of ZELLER.  
Re Claim 6, PESYNA teaches the system of claim 5, the system configured to close the external access when maximum engine power is required (performance mode; ¶¶0019, 0025, 0028). However, PESYNA fails to expressly teach a flight control computer (though implicit). 
ZELLER teaches a flight control computer 34 (para 0023) configured to control of an infrared suppression system 32 mixing hot exhaust gases with cool air (para 0022), the flight control computer configured to control the activation state (ON/OFF) of the infrared suppression system 32 based on operating parameters to improve power delivery (paras 0011, 0031). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of PESYNA such that it includes a flight control computer configured to close the external access when maximum engine power is required, in order to optimize performance of the engine and infrared suppression system. It has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP § 2144.04 III.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PESYNA in view of ZELLER as applied above, further in view of LARAMEE.   
Re Claim 7, PESYNA in view of ZELLER teaches the system of claim 6, but as discussed so far fails to teach wherein the flight control computer is configured to identify when maximum engine power is required based upon one or more of aircraft configuration, aircraft flight status, and environmental conditions.  
LARAMEE teaches an adaptive infrared suppression system [AES 206] operable in modes where infrared suppression is maximized or discontinued (paras 0027, 0030). LARAMEE further teaches a flight control computer that is operable to direct operation of AES 206 in response to maximum power being required configured to identify when maximum engine power is required based upon one or more of aircraft configuration, aircraft flight status, and environmental conditions (para 0027; maximum power is needed for Hover Out of Ground Effect  maneuver). LARAMEE further teaches turning off infrared suppression to maximize aircraft performance (paras 0030-0031). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of PESYNA in view of ZELLER so the flight control computer configured to to identify when maximum engine power is required based upon one or more of aircraft configuration, aircraft flight status, and environmental conditions in order to maximize aircraft performance and provide maximum engine power for a maneuver (LARAMEE paras 0030-0031).



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON as applied above, further in view of ZELLER, PANTALONE and LARAMEE. 
Re Claims 6-7, ROBERTSON teaches the system of claim 5 as discussed above. ROBERTSON further teaches selective control of the blower by a controller (paras 0036, 0043- 0044) and that the vent system is operable to be turned off (para 0043) and performs infrared suppression through mixing of hot exhaust gas with cool air (para 0045). However, ROBERTSON but fails to teach a flight control computer configured to turn the blower off when maximum engine power is required.
ZELLER teaches a flight control computer 34 (para 0023) configured to control of an infrared suppression system 32 mixing hot exhaust gases with cool air (para 0022), the flight control computer configured to control the activation state (ON/OFF) of the infrared suppression system 32 based on operating parameters to improve power delivery (paras 0011, 0031). PANTALONE teaches turning on and off to provide infrared suppression, and powered from a power source of an aircraft, wherein the power supplied to the fan is balanced as a function of power available for use, infrared signature requirements, and lowered performance (paras 0041-0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERTSON so it includes a flight control computer configured to turn the blower off in response to power requirements as taught by ZELLER and PANTALONE, in order to perform integrated adaptive control of the suppression system and propulsion system so as to improve optimization  objectives (ZELLER paras 0017, 0032; PANTALONE paras 0041-0042). 
However, ROBERTSON in view of ZELLER and PANTALONE fails to teach the flight control computer configured to turn the blower off when maximum engine power is required.
LARAMEE teaches an adaptive infrared suppression system [AES 206] operable in modes where infrared suppression is maximized or discontinued (paras 0027, 0030). LARAMEE further teaches a flight control computer that is operable to direct operation of AES 206 in response to maximum power being required configured to identify when maximum engine power is required based upon one or more of aircraft configuration, aircraft flight status, and environmental conditions (para 0027; maximum power is needed for Hover Out of Ground Effect  maneuver). LARAMEE further teaches turning off infrared suppression to maximize aircraft performance (paras 0030-0031). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERTSON in view of ZELLER and PANTALONE so it includes the flight control computer configured to turn the blower off when maximum engine power is required, wherein the flight control computer is configured to identify when maximum engine power is required based upon one or more of aircraft configuration, aircraft flight status, and environmental conditions, in order to maximize aircraft performance and provide maximum engine shaft power for Hover Out of Ground Effect maneuver and (LARAMEE paras 0030-0031).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON as applied above, further in view of LARAMEE.
Re Claim 10, ROBERTSON teaches the system of claim 5 as discussed above. ROBERTSON further teaches the engine is configured to move between a horizontal position (Fig. 1A; airplane mode) and a vertical position (Fig. 1B; hover mode) during operation, and wherein the blower is further configured to selectively provide the accessory component airflow (paras 0029, 0043). However, ROBERTSON fails to teach selectively provide accessory component airflow based upon engine position.
    PNG
    media_image1.png
    1
    57
    media_image1.png
    Greyscale
 
LARAMEE teaches selectively providing selectively provide accessory component airflow based upon engine position (paras 0027-0029; flight control computer indicates maximum power/maximum thrust is needed for hover mode/airplane mode and adjusting suppressor flow areas accordingly; see also ROBERTSON para 0044). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERTSON in so wherein the blower is further configured to selectively provide the accessory component airflow based upon engine position, to match power required for flight conditions (ROBERTSON para 0044, LARAMEE para 0027).
Allowable Subject Matter
Claims 1-4 are allowed. The following is a statement of reasons for the indication of allowable subject matter in Claims 1-4: 
Prior art fails to teach or suggest, in combination with the other limitations of the independent claims, a flight control computer configured to selectively open the door in response to determining accessory cooling is needed without regard to maximum engine power requirements and configured to selectively close the door in response to determining maximum engine power is required
Dependent Claim 8 would be allowable if rewritten to overcome the rejection(s) of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
November 4, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741